Order entered September 9, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00842-CV

                             CITY OF LANCASTER, Appellant

                                               V.

                      WHITE ROCK COMMERCIAL, LLC, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06471

                                           ORDER
       We GRANT appellee’s September 7, 2016 unopposed motion for an extension of time to

file a brief and extend the time to OCTOBER 7, 2016. No further extension will be granted in

this accelerated appeal absent extenuating circumstances.


                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE